 



EXHIBIT 10.57

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)
Development Collaboration and Supply Agreement
between
Medarex, Inc.
and
IDM S.A.

 



--------------------------------------------------------------------------------



 



DEVELOPMENT COLLABORATION AND SUPPLY AGREEMENT
     This Development Collaboration and Supply Agreement (the “Agreement”) is
made and entered into as of May 24, 2002 (the “Effective Date”), by and between
Medarex, Inc., a New Jersey corporation, with its principal place of business at
707 State Road #206, Princeton, New Jersey 08540, (“Medarex”), and IDM S.A., a
French corporation with its principal place of business at 172 rue de Charonne,
75011 Paris, France (“IDM”).
RECITALS
     Whereas, IDM is a company that develops and commercializes cellular therapy
products;
     Whereas, Medarex owns intellectual property rights relating to the
anti-CTLA-4 antibody, and operates an antibody manufacturing facility;
     Whereas, IDM and Medarex signed a Letter of Intent dated January 17, 2000
in which Medarex has agreed to grant to IDM certain rights to the anti-CTLA-4
antibody for use in cellular therapy applications;
     Whereas, IDM and Medarex executed an Amended and Restated Technology Access
Agreement dated July 21, 2000 (as amended, the “Technology Access Agreement”) in
which IDM has agreed to fund a research and development program at Medarex in
the amount of [...***...];
     Whereas, IDM and Medarex have agreed that IDM may meet its commitment for
funding the above-mentioned research and development program by spending a
portion of the [...***...] on certain internal research programs related to
antibodies received from Medarex;
     Whereas, IDM and Medarex have agreed to restructure their relationship with
respect to the anti-CTLA-4 antibody and the research and development program to
be funded by IDM;
     Whereas, under the restructured relationship, IDM now wishes to purchase,
and Medarex now wishes to supply anti-CTLA-4 antibodies for use in the
development of cellular therapy products, and the parties agree that certain
costs related to the development of cellular therapy products using anti-CTLA-4
antibodies, and the supply price paid by IDM for the anti-CTLA-4 antibodies paid
under this Agreement will be credited against the above mentioned [...***...];
     Now, Therefore, in consideration of the mutual promises and covenants set
forth below, IDM and Medarex mutually agree as follows:

         
 
  *   Confidential Treatment Requested
 
      under 17 C.F.R. §§200.80(b)(4) and
 
      240.24b-2(b)(1)

2



--------------------------------------------------------------------------------



 



1. Definitions
     Each of the capitalized terms used in this Agreement (other than the
section headings), whether used in the singular or the plural form, shall have
the meaning as set forth below or, if not listed below, the meaning as defined
in places throughout this Agreement.
     1.1 “Affiliate” shall mean any Person that, directly or indirectly, through
one or more intermediaries, controls, is controlled by, or is under common
control with another Person. For purposes of this definition only, “control”
and, with correlative meanings, the terms “controlled by” and “under common
control with” shall mean (a) the possession, directly or indirectly, of the
power to direct the management or policies of a Person, whether through the
ownership of voting securities or by contract relating to voting rights or
corporate governance, or (b) the ownership, directly or indirectly, of at least
fifty percent (50%) of the voting securities or other ownership interest of a
Person, or if lower, the maximum ownership percentage permitted by local law
where such local law restricts foreign ownership. For purposes of this
definition only, “Person” shall mean a partnership, limited partnership, limited
liability partnership, corporation, limited liability company, business trust,
joint stock company, trust, unincorporated association, joint venture or other
similar entity or organization, including a government or political subdivision,
department or agency of a government. Notwithstanding the above, Medarex and IDM
shall not be deemed Affiliates of each other.
     1.2 “Antibody” shall mean the antibody identified as Anti-CTLA-4, as
further described in the Specifications, and any fragments or derivatives
thereof, used for boosting immune response in conjunction with the
administration of the Cell-Based Vaccine. By way of clarification, references in
the Agreement to an “Antibody” shall not include (a) cells expressing or
secreting such antibody or containing nucleotide sequences (whether coding or
non-coding) with respect lo the expression of such Antibody, or (b) nucleotide
sequences (whether coding or non-coding) with respect to the expression of such
Antibody or a fragment of such entire Antibody containing that portion of such
Antibody conferring binding specificity for an antigen.
     1.3 “Batch” shall mean a specific quantity of Antibody that is intended to
have uniform character and quality, within specified limits, and is produced
according to a single manufacturing order during the same cycle of manufacture.
     1.4 “BLA” shall mean a Biologics License Application as defined in the U.S.
Food, Drug and Cosmetics Act and the regulations promulgated thereunder, and any
corresponding or equivalent marketing authorization application registration or
certification in countries other than the USA (“MAA”).
     1.5 “Cell-based Vaccine” shall mean a product for the prevention of human
diseases comprising (a) IDM’s proprietary whole dendritic cells that have been
modified through the selective isolation, engineering, expansion or activation
of specific cell populations performed in vitro, (b) an antigen, (c) a vector
for introducing the antigen into the cell, and possibly (d) a maturation agent,
(each a “Subcomponent”).

3



--------------------------------------------------------------------------------



 



     1.6 “cGMP” shall mean current good manufacturing practices for medicinal
products established by regulations in the USA (including 21 CFR §§210 and 211,
as amended, and any successor regulations thereto).
     1.7 “Confidential Information” shall mean any Information, whether in oral,
written, graphic, electronic or tangible form, disclosed by one party to the
other under this Agreement and all pre-existing confidentiality and
nondisclosure agreements between the parties relating to the subject matter of
this Agreement or obtained in the course of this Agreement.
     1.8 “Contract Year” shall mean the twelve (12) month period following the
Effective Date and any anniversary thereof.
     1.9 “DMF” shall mean a drug master file to be maintained with the FDA and
the equivalent thereof, as applicable, in jurisdictions outside the United
States.
     1.10 “FDA”, shall mean United States Food and Drug Administration and any
successor agency thereto.
     1.11 “Field” shall mean the treatment and prevention of the human diseases
listed in Exhibit A (as may be amended from time to time by written agreement of
the parties) using Cell- based Vaccines.
     1.12 “IND” shall mean an Investigational New Drug Application filed with
the FDA in conformance with applicable laws and regulations, and the equivalent
thereof, as applicable, in jurisdictions outside the United States.
     1.13 * “Information” shall mean any information, either enabling or
disabling, including the terms of this Agreement, any information contained in
any batch record, purchase order, or databases, and any practices, methods,
techniques, specifications, formulations, formulae, knowledge, know-how, skill,
experience, test data, analytical and quality control data, stability data,
studies and manufacturing procedures and protocols, and any cost information
related to the manufacture of Antibody.
     1.14 “Invention”, shall mean any invention or discovery, including any
improvement, alteration or enhancement of or modification to an existing
invention or discovery, that is or may be patentable.
     1.15 “Marketing Authorization Approval” shall mean, with respect to a
particular country, the approval by the Regulatory Authority of the BLA or MAA
filed in such country for the Product, Product Component, or Antibody.
     1.16 “Medarex Development Program” shall have the meaning as set forth in
Section 2.1.
     1.17 “Net Revenues” shall mean the gross cash amount or the fair market
value of stock (“Consideration”) received by Medarex from a third party in
connection with the grant of rights or sublicenses to such third party pursuant
to Section 7.4(b), less the following deductions:

4



--------------------------------------------------------------------------------



 



          (a) if the Consideration is received by Medarex in consideration of
the supply of Antibody, any amounts corresponding to Medarex’s cost of goods
sold of the Antibody, determined by Medarex in accordance, with US GAAP
consistently applied, and any prompt payment or other customary trade or
quantity discounts actually allowed and taken, amounts repaid or credited by
reason of timely rejections or returns, taxes on the sale of a product (other
than franchise or income taxes on the income of the seller) actually paid or
withheld, and transportation and delivery charges, including transport insurance
premiums, actually incurred;
          (b) any Consideration received as payment for the fair market value of
any equity issued by Medarex (as determined in good faith by the party issuing
such equity);
          (c) any Consideration received as research and development funding;
and
          (d) any Consideration received as a loan.
     1.18 “Product” shall mean any product for use in the Field that consists of
two contemporaneously administered components, with the first component being a
Cell-based Vaccine and the second component being the Antibody.
     1.19 “Product Component” shall mean the Cell-based Vaccine or the Antibody
developed and intended for use as components of a Product.
     1.20 “QC Sample” shall have the meaning as set forth in Section 5.2.
     1.21 “Regulatory Authorities” shall mean the FDA and any corresponding
non-US health regulatory authorities.
     1.22 “Serious Adverse Event/Experience” or “SAE” shall have the meaning
promulgated by the FDA, including but not limited to, any adverse experience
occurring at any dose that results in any of the following outcomes: death, a
life-threatening adverse experience, inpatient hospitalization or prolongation
of existing hospitalization, a persistent or significant disability/incapacity,
or a congenital anomaly/birth defect. Important medical events that may not
result in death, be life-threatening, or require hospitalization may be
considered a serious adverse experience when, based upon appropriate medical
judgment, they may jeopardize the patient or subject and may require medical or
surgical intervention to prevent one of the outcomes listed in this definition.
Examples of such medical events include allergic bronchospasm requiring
intensive treatment in an emergency room or at home, blood dyscrasias or
convulsions that do not result in inpatient hospitalization, or the development
of drug dependency or drug abuse.
     1.23 “Sole Patent” means any patent or patent application owned or assigned
solely to Medarex or IDM, as applicable, during the term of this Agreement.
     1.24 “Specifications” shall mean the specifications of the Antibody
contained in Exhibit B (as amended from time to time by written agreement
between the parties).

5



--------------------------------------------------------------------------------



 



     1.25 “Sponsor” shall have the meaning defined by the International
Conference on Harmonisation: Good Clinical Practice: Consolidated Guideline
(Federal Register Vol. 62, No. 90: pp. 25691-25709).
     1.26 “Technology Access Agreement” shall have the meaning set forth in the
recitals of this Agreement.
2. Development Collaboration
     2.1 Scope of the Development Collaboration.
          (a) IDM and Medarex shall collaborate on the development of the
Product, with Medarex having primary responsibility for developing the
commercial scale manufacturing process for the Antibody for Phase III and
commercial sale, and for any clinical trials prior to Phase III studies, if so
required by the FDA or any European or Japanese equivalent, and IDM having the
primary responsibility for conducting alone or with or through third parties the
preclinical and the clinical trials with the Product Components except the
Antibody other than as part of the Product (the “Product Development Program”)
as further described in this Section 2. Notwithstanding the above, if Japanese
regulatory authorities have specific requirements regarding the manufacturing
process for the Antibody that Medarex has not already fulfilled, Medarex will
not be required to perform such process development as required by such Japanese
regulatory authorities; provided that Medarex will perform such process
development if IDM agrees to fund such process development program, and provided
further, that if IDM funds such process development program, IDM shall not be
required to make the milestone payment set forth in Exhibit C upon MAA approval
in Japan.
          (b) independent of the Product Development Program, Medarex shall have
the right to conduct development programs with the Antibody for any use and
purpose (each such development program a “Medarex Development Program”). Medarex
may obtain Marketing Authorization Approval of the Antibody separate from the
Marketing Authorization Approval obtained for the Product. Medarex shall have
complete discretion as to the scope of such independent development of the
Antibody and the resources applied to such development, and may decide to
discontinue any Medarex Development Program at any time.
     2.2 Collaboration Governance.
          (a) Establishment of the Steering Committee. The parties shall
establish a joint committee (the “Steering Committee”), which shall oversee the
Product Development Program. IDM and Medarex shall each appoint two
(2) representatives with the requisite experience and seniority to enable them
to make decisions on behalf of the parties with respect to the Product
Development Program. The Steering Committee meetings shall be held not less than
twice a year. From time to time, IDM and Medarex each may substitute any of its
representatives to the Steering Committee.
          (b) Tasks of the Steering Committee. The Steering Committee shall:
(i) prepare a plan and budget for the Product Development Program (the “Product
Development

6



--------------------------------------------------------------------------------



 



Plan”); (ii) approve all protocols for clinical trials that are part of the
Product Development Program, and any changes to such protocols; (iii) review and
monitor the progress of the Product Development Program; (iv) discuss and
approve any updates and amendments to the Product Development Plan proposed by
either of the parties; (v) coordinate and monitor dissemination or publication
of research results obtained from and the exchange of information and materials
that relate to the Product Development Program; and (vi) perform any other tasks
specifically assigned to it in this Agreement. The Steering Committee shall not
have any power to amend this Agreement and shall have only such powers as are
specifically delegated to it hereunder.
          (c) Procedures and Decisions of the Steering Committee. Except as
explicitly set forth in this subsection (c), the Steering Committee shall
establish its own procedural rules for its operation.
               (i) The Steering Committee shall take action by unanimous consent
of IDM and Medarex, with each such party having a single vote, irrespective of
the number of representatives actually in attendance at a meeting, or by a
written resolution signed by the designated representatives of each of IDM and
Medarex.
               (ii) If the Steering Committee is unable to arrive at an
unanimous consent regarding a matter within its powers pursuant to subsection
(b) above within twenty (20) days after one of the parties requests a formal
decision thereon, such matter shall be referred to the Chief Executive Officers
of each of the parties (or their respective designees) who shall use their good
faith efforts to mutually agree upon the proper course of action to resolve the
matter.
               (iii) If the matter is not resolved by the Chief Executive
Officers of the parties (or their designees) within ten (10) business days after
such matter is referred to them pursuant to the preceding subsection (ii), then
Medarex’s Chief Executive Officer or his designee shall have the right to make
the final decision with respect to matters relating to the Antibody (including,
the Product Development Program relating to the Antibody, the Specifications and
the manufacturing process for the Antibody), and IDM’s Chief Executive Officer
shall have the right to make the final decision with respect to matters relating
to the Cell-based Vaccine (including the Product Development Program relating to
the Cell-based Vaccine). Notwithstanding the above, any decision of Medarex’s
Chief Executive Officer to discontinue the supply of Antibody to IDM for use in
the Product Development Program must be based on reasons other than mere
commercial reasons, such as safety, efficacy, or other extraordinary regulatory
issues, including any such issues that may adversely affect the development and
commercialization of the Antibody developed by Medarex in a Medarex Development
Program.
     2.3 Process Development Program. Medarex shall use commercially reasonable
efforts to develop the manufacturing process for the Antibody for clinical
trials and commercial sale meeting the Specifications for manufacture of the
Antibody for use in clinical trials. Notwithstanding anything in this Agreement,
Medarex may discontinue at any time and in its sole discretion all Medarex
Development Programs, and the development of a manufacturing process for the
Antibody. Medarex shall inform IDM promptly upon such discontinuation. IDM may
request that Medarex continue with the process development for the Antibody at
IDM’s expense. If Medarex does not wish to undertake such process development,
Medarex shall at the request and expense of IDM, transfer the manufacturing
process for the Antibody as it exists at

7



--------------------------------------------------------------------------------



 



that time to IDM or a third party manufacturer designated by IDM pursuant to a
technology transfer plan and budget agreed upon by the parties.
     2.4 Product Development Program.
     (a) IDM shall use commercially reasonable efforts to conduct the Product
Development Program in accordance with the Product Development Plan. IDM shall
be the Sponsor of any clinical trial based upon the Cell-based Vaccine or the
Product.
     (b) All expenses incurred by IDM in connection with the Product Development
Program consisting of internal research and development costs or payments to
Medarex pursuant Section 4 of this Agreement (collectively, the “Anti-CTLA-4
Costs”) shall be credited to IDM’s research funding obligation pursuant to the
Technology Access Agreement and performance of this Agreement by Medarex shall
be deemed performance in full of Medarex’s obligations under Section 3.3 of the
Technology Access Agreement. The Anti-CTLA-4 Costs shall be included as a
separate line item in IDM’s periodic financial reports to Medarex.
     (c) If the Product Development Program is terminated or abandoned prior to
IDM’s fulfillment of its research funding obligation pursuant to the Technology
Access Agreement, the parties shall negotiate and agree on the manner in which
the unspent balance shall be expended for the mutual benefit of the parties. If
the parties cannot reach agreement on this matter, Medarex shall receive
[...***...] of the unspent balance in cash.
     2.5 Exchange of Information
     (a) IDM shall provide to Medarex all scientific and clinical data relating
to the Antibody generated in the course of the Product Development Program at
least every three (3) months in the form of updated written reports, or in any
other fashion presenting such data in an organized and reproducible manner (e.g.
electronic files). IDM shall have the right to redact from any such reports or
information any information that relates to the Cell-Based Vaccine or any
Subcomponents thereof. Within thirty (30) days after the end of each Contract
Year, or as otherwise required by the Steering Committee, IDM shall provide to
Medarex a written progress report, which shall (i) describe any research,
development or commercialization activities with respect to the Product and the
Product Components that it has performed, or caused to be performed, since the
last such report, (ii) evaluate the work performed in relation to the goals of
this Agreement and the Product Development Plan, and (iii) provide such other
information as may be reasonably requested by Medarex. In addition to the
3-month scientific reports and the annual progress reports to be provided
hereunder, it is contemplated that the parties shall maintain informal
communications through the Steering Committee and their day-to-day activities
under this Agreement. Any information disclosed by IDM pursuant to this
Section 2.5(a) shall be Confidential Information and subject to the provisions
of Section 10.
     (b) Within thirty (30) days after the end of each Contract Year, or as
otherwise required by the Steering Committee, Medarex shall provide to IDM a
written progress report of new scientific and clinical data generated in the
course of the Medarex Development Programs as Medarex in its reasonable
discretion may deem to be necessary for the Product Development Program or for
preparing and filing BLAs for the Product;

         
 
  *   Confidential Treatment Requested
 
      under 17 C.F.R. §§200.80(b)(4) and
 
      240.24b-2(b)(1)

8



--------------------------------------------------------------------------------



 



provided that Medarex shall not be required to disclose any such data that is
subject to any confidentiality obligations that Medarex has vis-a-vis third
parties. Any information disclosed by Medarex pursuant to this Section 2.5(b)
shall be Confidential Information and subject to the provisions of Section 10.
     2.6 Regulatory Filings and Approvals.
          (a) Manufacturing Approvals. Medarex shall be responsible for any
filings, permits and approvals necessary for the manufacture of the Antibody
pursuant to the Medarex Development Programs. Medarex shall be responsible for
the costs and expenses incurred by it in connection with the filings, permits
and approvals made or obtained pursuant to this subsection 2.6(a). If Medarex
discontinues all Medarex Development Programs and if IDM decides to fund the
process development for the Antibody, then IDM shall bear the costs and expenses
incurred by Medarex following such discontinuance in connection with such
filings, permits and approvals.
          (b) Marketing Authorization Approvals for the Antibody.
               (i) Medarex shall be responsible for preparing and filing at its
own expense the BLAs and any other regulatory filings, permits and approvals
necessary for the distribution and commercialization of the Antibody in the
course of performing the Medarex Development Program.
               (ii) If Medarex has not filed a BLA for the Antibody in a country
where IDM has filed a BLA for the Cell-based Vaccine, Medarex shall, at IDM’s
written request and expense, file a BLA for the Antibody in such country.
Medarex shall use for such filings any data and information it has previously
used for the filing of BLAs in other countries. If additional information is
needed for the filing of a BLA and obtaining Marketing Authorization Approval in
such country, Medarex shall provide such additional information at IDM’s cost
and expense; provided that if Medarex has abandoned all Medarex Development
Programs, and if so requested by Medarex, IDM shall provide such additional
information at IDM’s cost and expense.
               (iii) If Medarex starts selling the Antibody in a country under a
Marketing Authorization Approval for which IDM has borne Medarex’s costs and
expenses pursuant to the preceding subsection 2.6(b)(ii), Medarex shall
reimburse IDM all of such costs and expenses previously paid for by IDM.
          . (c) Marketing Authorization Approvals for the Product.
               (i) IDM shall, in its sole discretion be responsible for
preparing and filing the BLAs for the Cell-based Vaccine and the simultaneous
use of the Cell-based Vaccine and the Antibody as the Product by
cross-referencing the BLAs or Marketing Authorization Approvals filed or
obtained by Medarex for the Antibody, and the clinical data for concomitant use
of the Cell-based Vaccine and the Antibody generated in the course of the
Product Development Program (the “Product BLA”).

9



--------------------------------------------------------------------------------



 



               (ii) IDM shall provide to Medarex full access to all data and
information compiled in support of the Product BLAs. IDM shall provide to
Medarex copies of all correspondence to and from Regulatory Authorities relating
to the Product BLAs, and shall duly consider in its responses to Regulatory
Authorities any comments and information that Medarex may provide. Medarex shall
have the right to attend as a silent observer any meetings and conference calls
with Regulatory Authorities that may include a discussion of issues relating to
a Product or the Antibody.
     2.7 Limited Use.
          (a) IDM covenants to use the Antibody solely for purposes of
conducting the Product Development Program, and not to use the Antibody for any
other purpose including any research, development or commercialization outside
the Field, or any sale or transfer of Antibody to a third party for a purpose
other than performing tasks identified in the Product Development Plan. Any
breach of this subsection 2.7(a) by a third party that receives the Antibody
from IDM or pursuant to an agreement with IDM shall be deemed to be a breach
committed by IDM.
          (b) Only the right to use the Antibody for the Product Development
Program granted pursuant to the express terms of this Agreement shall be of any
legal force or effect. No other rights to the Antibody, or to any other
intellectual property of Medarex, either express or implied, shall be granted or
created by estoppel or otherwise. The parties understand and agree that Medarex
shall retain rights to make, have made, import, use, offer for sale, sell and
otherwise commercialize the Antibody, itself or with third parties, for any use.
          (c) IDM acknowledges that limitations and restrictions on its
possession and use of the Antibody hereunder are necessary and reasonable to
protect Medarex, and expressly agrees that monetary damages would be inadequate
to compensate Medarex for any violation by IDM of any such limitations or
restrictions. The parties agree that any such violation would cause irreparable
injury to Medarex and agree that without resorting to prior mediation or
arbitration, and, in addition to any other remedies that may be available in
law, in equity or otherwise, Medarex may be entitled to seek temporary and
permanent injunctive relief against any threatened violation of such limitations
or restrictions or the continuation of any such violation in any court of
competent jurisdiction, without the necessity of proving actual damages.
     2.8 Supply of Antibody for Commercial Use.
          (a) If IDM requires Antibody for clinical trials intended for use in
Marketing Authorization. Approval applications and if Medarex has not developed
a commercial scale manufacturing process for the Antibody at that time, the
parties shall meet to discuss and negotiate in good faith a process development
plan and the terms for an agreement between the parties regarding the process
development and the supply of Antibody to IDM for use in such clinical trials.
          (b) If Medarex is selling the Antibody pursuant to an approved BLA in
a country at the time IDM, or an Affiliate or licensee of IDM, obtains approval
of the Product BLA in that country, IDM or its customers shall purchase the
Antibody from Medarex’s

10



--------------------------------------------------------------------------------



 



distributors in that country. Notwithstanding the foregoing, upon request of
IDM, the Parties will discuss in good faith alternative supply arrangements for
the Antibody with respect to those countries where the Product is being sold.
          (c) If Medarex is not selling the Antibody pursuant to an approved BLA
in a country at the time IDM obtains BLA approval for the Cell-based Vaccine in
that country, Medarex shall supply to IDM or its Affiliates or licensees the
Antibody pursuant to an agreement for the supply of Antibodies for commercial
use. The parties shall commence good faith negotiations regarding such agreement
promptly after IDM or its Affiliate or licensee has filed the Product BLA. The
terms of such agreement shall include without limitation the term of the supply
arrangements, customary warranty, indemnification and liability provisions, an
obligation of IDM to make milestone payments as provided in Exhibit C hereto,
provisions related to the number of months for which IDM or its Affiliates or
licensees shall make a rolling forecast, the time at which such forecasts shall
become binding, the percentage by which IDM may vary or reschedule binding
orders (subject to limitations to be agreed upon), volume-based pricing, and
other terms that are customary in connection with the manufacture and supply of
biopharmaceutical products.
3. Forecasts; Orders; Deliveries
     3.1 Forecasts. Within thirty (30) days after the Effective Date and on or
before each anniversary of the Effective Date, the Steering Committee shall
determine the quantities of Antibody required by IDM during the Contract Year
following such date. In addition, the Steering Committee shall determine the
schedule of delivery dates for such quantities subject to Medarex’s
manufacturing capacity, and Medarex’s own requirements and supply commitments to
third parties, provided however that if the available supply of Antibody is not
sufficient to meet the demand therefore after Medarex’s requirements have been
met, orders will be filled on a first come first serve basis.
     3.2 Orders.
          (a) Not more than once every six (6) months during the term of this
Agreement, IDM shall place orders in quantities corresponding to complete
Batches in accordance with the forecasts and the delivery schedules prepared by
the Steering Committee pursuant to Section 3.1 above, provided that Medarex
shall use good faith efforts to supply quantities of Antibody in excess of the
forecasted quantities upon request of IDM, subject to available manufacturing
capacity and Medarex’s own requirements and supply obligations to third parties.
Medarex shall fulfill all purchase orders that IDM places in accordance with
this Section 3 that are within the quantity limitations and that adhere to the
delivery schedule agreed upon by the Steering Committee pursuant to Section 3.1.
          (b) Any purchase orders for Antibody submitted by IDM shall reference
this Agreement and shall be governed exclusively by the terms contained herein.
Any term or condition in any order, confirmation or other document furnished by
IDM or Medarex which is different from or in addition to the terms of this
Agreement is hereby expressly rejected.

11



--------------------------------------------------------------------------------



 



     3.3 Deliveries. Unless otherwise agreed by the parties in writing, all QC
Samples and Batches of Antibody shall be delivered FCA (Incoterms 2000)
Medarex’s facility. Medarex shall not deliver any Batch of Antibody until IDM
accepts or is deemed to have accepted the QC Sample in accordance with the
provisions of Section 5.3(a), or a third party laboratory reasonably acceptable
to both Medarex and IDM determines that a sample of a Batch meets Specifications
in accordance with the provisions of Section 5.3(b).
4. Price; Payments
     4.1 Price. The price of Antibody ordered by IDM shall be Medarex’s cost of
goods of the Antibody calculated in accordance with US GAAP consistently applied
plus [...***...]. The “cost of goods”, shall include any payments made by
Medarex to its direct and indirect licensors through multiple tiers of licenses
that become due as a result of the performance of this Agreement by Medarex or
IDM.
     4.2 Method of Payments. All payments due under this Agreement to Medarex
shall be paid in United States Dollars not later than forty-five (45) days
following the receipt of the applicable invoice. Any invoiced amount not paid by
its due date shall be assessed a late payment fee at the rate of one percent
(1%) per month, or the maximum rate permitted by applicable law with respect to
such obligations, whichever is less.
5. Product Warranty; Acceptance and Rejection
     5.1 Limited Warranty. Medarex warrants that (a) each Batch of Antibody
delivered hereunder shall have been manufactured in accordance with cGMP and in
accordance with the manufacturing procedures described in the master batch
records, as may be modified in accordance with the provisions of Section 6.1,
and (b) each QC Sample and Batch conforms to the Specifications at the time of
delivery pursuant to Section 3.3. This warranty is the only warranty made by
Medarex with respect to Antibodies. THE EXPRESS WARRANTY IN THIS SECTION 5.1 IS
IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING THE WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR NON-INFRINGEMENT OF THIRD
PARTY RIGHTS.
5.2 Delivery Documentation; Testing.
          (a) Prior to the delivery of a Batch of Antibody, Medarex shall
provide IDM with (i) a certificate of analysis confirming that the Batch has
been tested and meets the Specifications, (ii) a written confirmation that such
batch records have been reviewed and approved by Medarex’s quality assurance
unit, and (iii) a sample of sixty (60) milligrams drawn from such Batch (the “QC
Sample”). In addition, IDM may inspect at Medarex’s facility a copy of the batch
records during business hours upon reasonable advance notice.
          (b) IDM may retest the QC Samples and Batches upon receipt to confirm
that they meet Specifications.

         
 
  *   Confidential Treatment Requested
 
      under 17 C.F.R. §§200.80(b)(4) and
 
      240.24b-2(b)(1)

12



--------------------------------------------------------------------------------



 



     5.3 Acceptance and Rejection.
          (a) IDM may reject a QC Sample or Batch which does not meet the
Specifications by providing notice thereof to Medarex. Any such notice of
rejection shall be in writing and shall indicate the reasons for such rejection,
and must be received by Medarex within (i) fifteen (15) days after delivery by
Medarex of the QC Sample and the associated documentation or (ii) thirty
(30) days after delivery by Medarex of a Batch and the associated documentation
(each, a “Testing Period”). If no such notice of rejection is received by
Medarex within the applicable Testing Period, IDM shall be deemed to have
accepted such QC Sample or the Batch of Antibody upon the expiration of the
applicable Testing Period. Medarex shall be authorized to make delivery of the
full Batch of Antibody only after acceptance of the QC Sample. Once IDM accepts
or is deemed to have accepted a Batch of Antibody, IDM shall have no recourse
against Medarex if Antibody of that Batch is subsequently deemed unsuitable for
use for any reason.
          (b) If IDM provides a notice of rejection, Medarex shall notify IDM as
promptly as reasonably possible whether it accepts IDM’s basis for the
rejection. IDM shall cooperate with Medarex in determining whether the rejection
is justified. If Medarex disagrees with IDM’s determination that a QC Sample or
a Batch does not meet the Specifications, a sample drawn from the corresponding
Batch of Antibody shall be submitted to a mutually acceptable third party
laboratory. Such third party laboratory shall determine whether such sample
meets the Specifications and the parties agree that such laboratory’s
determination shall be final and determinative. The party against whom the third
party tester rules shall bear all costs of the third party testing.
          (c) Medarex shall investigate, and cooperate fully with IDM in
investigating, the cause for any QC Sample or Batch failing to meet
Specifications. Medarex shall keep IDM informed of the status of any
investigation and, upon completion of the investigation, shall provide IDM with
a final written report describing the cause of the failure and summarizing the
results of the investigation.
     5.4 Remedy for Breach of Limited Warranty. If IDM has rejected a QC Sample
or a Batch as provided in Section 5.3(a) and Medarex agrees or third party tests
confirm that a QC Sample or Batch does not meet Specifications as provided in
Section 5.3(b), or if a Batch is otherwise not in compliance with the warranty
made in Section 5.1, Medarex shall use commercially reasonable efforts to
promptly repair such nonconformance or manufacture a replacement Batch AT NO
COSTS FOR IDM. THE REMEDY OF REPAIR OR REPLACEMENT AT NO COST FOR IDM PROVIDED
FOR IN THIS SECTION 5.4 IS IDM’S SOLE AND EXCLUSIVE REMEDY FOR BREACH OF THE
LIMITED WARRANTY OF SECTION 5.1, AND IS IN LIEU OF ALL OTHER REMEDIES THAT MAY
OTHERWISE BE AVAILABLE TO IDM IN LAW OR IN EQUITY.
6. Regulatory Matters
     6.1 Changes to Specifications and Manufacturing Process.

13



--------------------------------------------------------------------------------



 



          (a) The Steering Committee shall discuss and use good faith efforts to
agree on modifications to the Specifications or the manufacturing process that
may be requested by either party in order to comply with any requirements of the
FDA, or to reflect a party’s experience with the manufacture, testing and use of
the Antibody. IDM shall provide Medarex with written notice of any regulatory
requirements of countries relating to the manufacture of Antibody that deviate
from the requirements applicable in the United States. Medarex shall inform the
Steering Committee as to the feasibility and cost of implementing changes
necessary to comply with such non-US requirements, and the Steering Committee
shall discuss and use good faith efforts to agree on the implementation of such
changes. Medarex shall not be obligated to bear any costs of implementing
changes pursuant to this subsection 6.1 (a), provided that if Medarex does not
wish to bear such costs with respect to changes requested by the FDA or its
equivalent in countries in the EU or Japan, IDM shall bear such costs, provided
that in such event, IDM shall not be required to make the milestone payment set
forth in Exhibit C with respect to the country for which IDM bears the costs of
implementing the changes.
          (b) Medarex shall notify IDM before it implements any change in the
materials, equipment, process or procedures used to manufacture Antibody that
would constitute a major change under cGMP. Medarex shall disclose all such
proposed major changes in such manufacturing materials, equipment, process or
procedure to IDM at a level sufficient to allow IDM to assess the impact of the
changed manufacturing process on the clinical trials with the Product and the
filing of the BLA for the Product. IDM shall inform Medarex within thirty
(30) days if such proposed change would require repeating a clinical trial or
would otherwise materially delay the filing of such BLA. Promptly upon receipt
of such notice by Medarex, the parties shall meet to discuss and use good faith
efforts to agree on how to proceed.
     6.2 Regulatory Support for Clinical Trial Applications.
To the extent necessary for IDM to obtain regulatory approvals, including INDs,
and notification dossiers to initiate clinical trials, Medarex shall assist IDM
by providing directly to the Regulatory Authorities any available information
regarding Chemistry, Manufacturing and Control of the Antibody, preclinical
studies or clinical investigations that is requested by a national health
authority and if necessary, submit a DMF, or other comparable document in
connection with the manufacturing of the Antibody. Where necessary, Medarex
shall provide IDM with letters of reference to any DMF or other comparable
filings made by it in connection with the manufacture of the Antibody. Medarex
shall at least annually provide IDM with an updated Investigator Brochure for
the Antibody. If Regulatory Authorities request information that is not
available and must be generated in response to such requests, the Steering
Committee shall discuss and agree on the appropriate course of action.
     6.3 Regulatory Support for BLA and MAA. To the extent necessary for IDM to
obtain Marketing Authorization Approvals for and to commercialize the Product,
Medarex shall provide IDM with letters of reference to any DMF or other
comparable filings made by it in connection with the manufacture of the
Antibody. Medarex agrees to cooperate with any inspection by a Regulatory
Authority, including any inspection prior to Marketing Authorization Approval of
the Product or the Antibody. The parties understand that if such assistance and
cooperation requires substantial expenditures by Medarex, IDM shall reimburse
Medarex therefor upon receipt of invoices from Medarex.

14



--------------------------------------------------------------------------------



 



     6.4 cGMP Compliance and QA Audits. Upon written request to Medarex, IDM
shall have the right to have representatives visit Medarex’s manufacturing
facilities where the Antibody is manufactured no more than twice per year and
during normal business hours, to review Medarex’s manufacturing operations and
assess its compliance with cGMP and quality assurance standards and to discuss
any related issues with Medarex’s manufacturing and management personnel. Such
written request shall be made at least thirty (30) days before the requested
date of IDM’s visit.
     6.5 Adverse Event Reporting.
          (a) IDM shall provide to Medarex within forty-eight (48) hours all
information and reports received by IDM or third parties engaged in the Product
Development Program relating to unexpected, drug-related SAEs experienced by
subjects in clinical trials with the Product or the Antibody, and shall keep
Medarex informed of the progress and the results of any investigation of such
SAE. Adverse events that are not SAEs shall be reported to Medarex in the
reports provided pursuant to Section 2.5(a).
          (b) Medarex shall provide to IDM within five (5) business days all
information and reports received by Medarex relating to unexpected,
drug-related, SAEs experienced by subjects in clinical trials with the Antibody,
and shall keep EDM informed of the progress and the results of any investigation
of such Serious Adverse Event.
          (c) IDM and Medarex will mutually exchange information necessary to
comply with the requirement for annual IND reports, or to complete IND ad-hoc
reports.
7 Intellectual Property
     7.1 Inventorship. Inventorship of any Inventions arising out of the Product
Development Program shall be determined according to U.S. law.
     7.2 Sole Ownership.
          (a) Each party acknowledges that any pre-existing intellectual
property of the other party is and shall continue to be solely owned by such
other party, subject to the rights granted herein.
          (b) Each party shall own any Inventions that are conceived solely by
it or its agents, contractors or collaborators during and in the course of
developing the Antibody and the Cell-based Vaccines (each a “Sole Invention”),
and all patent applications and patents claiming only Sole Inventions. Without
limiting the generality of the foregoing, any Inventions claiming the use of the
Antibody in combination with the Cell-based Vaccine conceived solely by IDM or
its agents, contractors or collaborators (each a “Combination Invention”) shall
be solely owned by IDM. IDM shall promptly notify Medarex of any such
Combination Invention.
     7.3 Joint Ownership.

15



--------------------------------------------------------------------------------



 



          (a) The parties shall jointly own any Inventions that are conceived
jointly by Medarex and IDM or their agents, contractors or collaborators during
and in the course of developing the Antibody and the Cell-based Vaccines (each a
“Joint Invention”), and all patent applications and patents claiming Joint
Inventions (“Joint Patents”). The Parties shall cooperate to ensure that any
patent applications filed for Sole Inventions of one party do not claim any
Joint Inventions or Sole Inventions of the other party, and that any patent
applications filed for Joint Inventions do not claim any Sole Inventions of the
parties.
          (b) In the event that either party believes that any Invention that is
made in the course of performance under this Agreement may be a Joint Invention,
such party shall so notify the Steering Committee. The Steering Committee shall
thereafter meet in good faith to determine whether such Invention is a Joint
Invention. In the event the Steering Committee is unable to make such
determination, each party shall designate an experienced intellectual property
attorney (in the case of determining inventorship of a possibly patentable
invention, a registered United States patent attorney). Such attorneys shall
cooperate in good faith to resolve any such inventorship issues, applying
prevailing United States law, rules and interpretations for determining
inventorship and ownership.
          (c) IDM shall have the right to grant licenses to its rights and
interest in any Joint Patents as may be appropriate for the research,
development and commercialization of the Cell-based Vaccine, without consent of
or obligation to account to Medarex. Medarex shall have the right to grant
licenses to its rights and interest in any Joint Patents as may be appropriate
for the research, development and commercialization of the Antibody, without
consent of or obligation to account to IDM. Except as expressly provided in this
subsection 7.3(c), neither party shall grant a license to its rights and
interest in any Joint Patents to any third party without the express written
consent of the other party, which consent shall not be unreasonably withheld.
     7.4 Grant of Rights.
          (a) Grant of Rights to IDM.
               (i) Rights of Use and Reference. Medarex hereby grants IDM, and
its Affiliates directly or indirectly the right and license to use, practice,
exploit and reference [...***...] all Marketing Authorization Approvals, and any
know-how, information and data disclosed by Medarex to IDM pursuant to
Section 2.5(b) of this Agreement, solely for (1) the development of Products in
the Field, and (2) the filing of BLAs and obtaining of Marketing Authorization
Approvals for Products in the Field.
               (ii) License to Cell-based Vaccine Inventions. Medarex hereby
grants to IDM a worldwide, exclusive license with the right to grant and
authorize the grant of sublicenses through multiple tiers of sublicensees under
Medarex’s Sole Patents and its rights and interest in Joint Patents, each
claiming Inventions directly related to the composition of matter of the
Subcomponents of the Cell-based Vaccine, the method of use of the Cell-based
Vaccine separate from the Antibody, or the method of making the Subcomponents of
the Cell-based Vaccine, solely (1) to practice such Inventions in the Field, and
(2) to make, use, offer to sell, sell and import Products in the Field. If
during the term of this Agreement Medarex obtains licenses under Patents of
Third Parties relating to the Antibody, Medarex shall use good faith

         
 
  *   Confidential Treatment Requested
 
      under 17 C.F.R. §§200.80(b)(4) and
 
      240.24b-2(b)(1)

16



--------------------------------------------------------------------------------



 



reasonable efforts to obtain the right to grant sublicenses under such licenses
to IDM for use in connection with a Cell-based Vaccine, provided that IDM shall
assume any payments due to such Third Party as a result of the grant or exercise
of such sublicense rights to the extent not already included in the cost of
goods as provided in Section 4.1.
               (iii) Consideration. In consideration of the rights and licenses
granted to IDM pursuant to this subsection (a), IDM shall make to Medarex the
payments set forth in Exhibit C hereto.
          (b) Grant of Rights to Medarex.
               (i) Rights of Use and Reference. IDM hereby grants to Medarex,
its Affiliates, and its licensees the right and license to use, practice,
exploit and reference, and to grant and authorize the grant of sublicenses under
such rights through multiple tiers of sublicensees, all Marketing Authorization
Approvals for the Antibody, and all information provided to Medarex pursuant to
Section 2.5(a), for the research and development, the filing and obtaining of
regulatory approvals, and the commercialization of products.
               (ii) License to Antibody Inventions. IDM hereby grants to Medarex
a worldwide, exclusive license with the right to grant and authorize the grant
of sublicenses through multiple tiers of sublicensees under IDM’s Sole Patents
and its rights and interest in Joint Patents, each claiming Inventions directly
related to the composition of matter of the Antibody, the method of use of the
Antibody other than in combination with any Cell-based Vaccine, or the method of
making the Antibody, to practice such Inventions, and to make, use, offer to
sell, sell, and import products.
               (iii) Consideration. In consideration of the rights and licenses
granted to Medarex pursuant to this subsection 7.4(b), Medarex shall make the
following payments to IDM:
                    (1) If Medarex grants a sublicense to a third party under,
or otherwise grants a third party access to, the rights granted to Medarex
pursuant to Section 7.4(b)(i) above for a Competitive Use, Medarex shall share
with IDM all Net Revenues received by Medarex in connection with such sublicense
based on a [...***...] ratio, such that Medarex shall receive [...***...] of all
Net Revenues derived from such licensing, and IDM shall receive [...***...] of
all Net Revenues derived from such licensing. As used herein, the term
“Competitive Use” shall mean the research, development or commercialization of a
Cell-based Vaccine for an indication listed in Exhibit A hereto.
                    (2) If Medarex grants a sublicense to a third party under
any patents licensed to Medarex pursuant to 7.4(b)(ii) above, Medarex shall pay
IDM the following Net Revenues received by Medarex in connection with such
sublicense:

         
 
  *   Confidential Treatment Requested
 
      under 17 C.F.R. §§200.80(b)(4) and
 
      240.24b-2(b)(1)

17



--------------------------------------------------------------------------------



 



              Sublicense of IDM's Sole Patents   Sublicense of Joint Patents
Naked Sublicense
  [...***...]   [...***...]
Combined Sublicense
  [...***...]   [...***...]

     “Naked Sublicense” shall mean a sublicense under the license granted under
Section 7.4(b)(ii) that is granted by Medarex without the grant of a license
under any other patent applications or patents owned or licensed by Medarex.
“Combined Sublicense” shall mean a sublicense under the license granted in
Section 7.4(b)(ii) that is granted by Medarex in connection with the grant of a
license under any other patent applications or patents owned or licensed by
Medarex. The percentage rates set forth in the above table shall not be
cumulative, and Medarex shall share with IDM Net Revenues calculated based on
the highest percentage rate listed in the above table that may apply to a
particular sublicense transaction.
     7.5 Patent Prosecution and Enforcement for Joint Patents.
          (a) Steering Committee. The Steering Committee shall designate,
subject to approval by the Chief Executive Officers of the respective parties or
their designees, the party (the “Designated Party”) that shall be responsible
for the filing, prosecution and maintenance of Joint Patents in both parties’
names with due regard to reasonable concerns, if any, expressed by either party
as to the impact such a filing and prosecution may have on its other rights and
technologies, taking into account the nature of the Joint Patent, and the
relationship of such Joint Patent to the business of each party.
          (b) Designated Party to Control. Except as otherwise provided in this
Section 7.5, the Designated Party shall prosecute and maintain each Joint Patent
for which it is responsible using counsel mutually agreed between the parties,
under the direction and control of the Designated Party. The parties shall
equally share the costs of prosecution and maintenance of Joint Patents, hi the
event that either party declines to share such costs, all rights to such Joint
Patents shall revert to the other party in accordance with subsection 7.5(f)
below. Periodically, but at least quarterly (and not less than sixty (60) days
prior to the next upcoming deadline), the Designated Party shall advise the
other party in writing of all upcoming deadlines in connection with Joint
Patents. Unless advised to the contrary by the other party within thirty
(30) days of a deadline for taking action with respect to a particular Joint
Patent, the Designated Party shall take the required action. If the Designated
Party fails to take a required action in connection with a particular element of
a Joint Patent by five (5) business days before the non-extendable deadline for
taking such action, the other party shall have the right, but not the
obligation, to take the required action.
          (c) Invoicing. The Designated Party shall invoice the other party for
such other party’s share of the prosecution and maintenance costs as they are
incurred, which invoices shall be paid by such other party within thirty
(30) days of receipt thereof.

         
 
  *   Confidential Treatment Requested
 
      under 17 C.F.R. §§200.80(b)(4) and
 
      240.24b-2(b)(1)

18



--------------------------------------------------------------------------------



 



          (d) Cooperation. At the request of the Designated Party, the other
party shall provide reasonable cooperation in connection with prosecution or
maintenance of Joint Patents. Each party shall make available to the other party
or its respective authorized attorneys, agents or representatives such of its
employees as the other party in its reasonable judgment deems necessary in order
to assist such other party with such prosecution or maintenance. Each party
shall sign or use its best efforts to have signed at no charge to the other
party all legal documents necessary in connection with such prosecution and
maintenance.
          (e) Updates on Developments. The Designated Party shall advise the
other party of any substantial action or development in the prosecution and
maintenance of registrations and applications for registration of Joint Patents,
and shall provide the other party with copies of all material correspondence,
including correspondence with the U.S. Patent and Trademark Office, and other
U.S. and foreign governmental authorities, in connection with Joint Patents. The
Designated Party shall provide the other party with a report no less frequently
than once per year listing all such registrations and applications being handled
by the Designated Party, identifying them by country and patent, registration or
application number, and briefly describing the status thereof.
          (f) Designated Party Abandonment. The Designated Party shall not
disclaim, dedicate, or otherwise abandon any Joint Patents without the express
written consent of the other party. In the event that a Designated Party
declines or ceases to prosecute or maintain a Joint Patent, such party shall
immediately notify the other party, and the other party shall thereafter have
the right to prosecute or maintain such Joint Patent, in its sole discretion,
provided that all rights of the declining party in such Joint Patent, shall be
assigned to the other party in their entirety, and the declining party shall
thereafter have no right to make, have made, offer for sale, sell, use, import
or export products that infringe patents claiming Joint Patents.
          (g) Infringement of Joint Patents.
               (i) In the event that any party obtains knowledge of any
infringement or misappropriation by a third party of any Joint Patents, such
party shall inform the other party promptly of such infringement and provide the
other party with any available evidence of such infringement or
misappropriation.
               (ii) Medarex shall have the exclusive right to commence,
prosecute, and settle or otherwise compromise any dispute, action, suit, or
proceeding involving or against any third party believed to have infringed or
misappropriated any Inventions relating to the Antibody in any Joint Patents
licensed to it pursuant to Section 7.4(b)(ii).
               (iii) JDM shall have the exclusive right to commence, prosecute,
and settle or otherwise compromise any dispute, action, suit, or proceeding
involving or against any third party believed to have infringed or
misappropriated any Inventions relating to the Cell-based Vaccines or
Subcomponents thereof in any Joint Patents licensed to it pursuant to
Section 7.4(a)(ii).
               (iv) Each party hereby agrees to be bound by the outcome of any
such action, suit or proceeding or by any settlement or other compromise for any
and all purposes

19



--------------------------------------------------------------------------------



 



brought by the other party. All costs and expenses of such action, suit or
proceeding shall be borne by the party initiating such action. Each party agrees
to cooperate with the other party in any such action, suit or proceeding, in any
way reasonably necessary, including being named as a party to such action if so
requested by the other party or required by law. Each party shall have the right
to participate in and be represented by its own counsel at its own expense in
any such action, suit or proceeding brought by the other party. Neither party
shall have a claim of any kind against the other party based on or arising out
of a party’s handling of or decisions concerning any such action, suit,
proceeding, settlement, or compromise, and each party hereby irrevocably
releases the other party from any such claim. The initiating party may
discontinue such action, suit or proceeding if in its sole discretion it
determines that such action, suit or proceeding is not advantageous to that
party.
               (v) All damages or other compensation of any kind recovered in
any action, suit, or proceeding or from any settlement or compromise brought
under this Section 7.5(g) shall be for the benefit of the party that brought
such action, suit, or proceeding.
     7.6 Patent Prosecution and Enforcement for Solely Owned Intellectual
Property.
          (a) The party that is the sole owner of an Invention shall be
responsible for the filing, prosecution and maintenance of the patent
application and issued patent claiming such Invention, at its own cost and
expense.
          (b) With respect to Sole Patents licensed to the other party pursuant
to Section 7.4 (the “Licensed Sole Patent”), the owner of the Licensed Sole
Patent shall advise the other party in writing of all upcoming deadlines in
connection with Licensed Sole Patents periodically, but at least quarterly (and
not less than sixty (60) days prior to the next upcoming deadline).
          (c) At the request of the owner of the Licensed Sole Patent, the other
party shall provide reasonable cooperation in connection with prosecution or
maintenance of the Licensed Sole Patent. Each party shall make available to the
other party or its respective authorized attorneys, agents or representatives
such of its employees as the other party in its reasonable judgment deems
necessary in order to assist such other party with such prosecution or
maintenance. Each party shall sign or use its best efforts to have signed at no
charge to the other party all legal documents necessary in connection with such
prosecution and maintenance.
          (d) The owner of the Licensed Sole Patent shall advise the other party
of any substantial action or development in the prosecution and maintenance of
registrations and applications for registration of Licensed Sole Patents, and
shall provide the other party with copies of all material correspondence,
including correspondence with the U.S. Patent and Trademark Office, and other
U.S. and foreign governmental authorities, in connection with Licensed Sole
Patents. The owner of the Licensed Sole Patent shall provide the other party
with a report no less frequently than once per year listing all such
registrations and applications being handled by the owner, identifying them by
country and patent, registration or application number, and briefly describing
the status thereof.
          (e) The owner of a Licensed Sole Patent shall not disclaim, dedicate,
or otherwise abandon any Licensed Sole Patent without the express written
consent of the other

20



--------------------------------------------------------------------------------



 



party. In the event that the owner of a Licensed Sole Patent declines or ceases
to prosecute or maintain a Licensed Sole Patent, such party shall immediately
notify the other party, and the other party shall thereafter have the right to
prosecute or maintain such Licensed Sole Patent, in its sole discretion,
provided that all rights of the declining party in such Licensed Sole Patent,
shall be assigned to the other party in their entirety, and the declining party
shall thereafter have no right to make, have made, offer for sale, sell, use,
import or export products that infringe Licensed Sole Patents.
          (f) In the event that any party obtains knowledge of any infringement
or misappropriation by a third party of any Licensed Sole Patent, such party
shall inform the other party promptly of such infringement and provide the other
party with any available evidence of such infringement or misappropriation. The
owner of a Licensed Sole Patent shall have the exclusive right to commence,
prosecute, and settle or otherwise compromise any dispute, action, suit, or
proceeding involving or against any third party believed to have infringed or
misappropriated any Licensed Sole Patent.
     7.7 Patent Prosecution and Enforcement for Combination Inventions.
          (a) IDM shall be solely responsible, at its expense and in its sole
discretion, for the preparation, filing, prosecution and maintenance of the
patent applications and patents claiming Combination Inventions, and for
conducting any interferences, reexaminations, reissues, oppositions, or request
for patent term extension relating thereto.
          (b) The provisions of Section 7.6 regarding Licensed Sole Patents
shall apply mutatis mutandis to patent applications and patents claiming
Combination Inventions.
     7.8 Antibody Intellectual Property. Subject to any obligations of
non-disclosure or confidentiality to third parties, Medarex shall advise IDM of
any substantial actions or developments in (i) Medarex’s prosecution and
maintenance of registrations and applications for registration of patents
related to the Antibody and (ii) any negotiations of Medarex with third parties
after the Effective Date regarding patents owned by such third parties that may
be infringed by the manufacture of the Antibody by Medarex or the use of the
Antibody as a Product Component.
     7.9 Infringement of Third Party Rights.
          (a) If the manufacture, importation, sale or use of a Cell-based
Vaccine or the Antibody pursuant to this Agreement results in any claim, suit or
proceeding against Medarex or IDM alleging infringement or misappropriation of
an intellectual property right of a third party, such party shall promptly
notify the other party hereto. Each party shall keep the other party informed of
all material developments in connection with any such claim, suit or proceeding.
          (b) If a third party threatens in writing to file, or files, a
complaint that the manufacture or use of the Antibody by Medarex or IDM
infringes that third party’s intellectual property rights, Medarex shall use
commercially reasonable efforts (i) to obtain, a license from such third party
with a right to sublicense to IDM, its Affiliates and licensees, as necessary
for Medarex to perform its obligations under this Agreement and for IDM, its
Affiliates and licensees to develop and use the Product pursuant to this
Agreement, or (ii) to take such other

21



--------------------------------------------------------------------------------



 



actions as Medarex deems appropriate to defend against such claim. If Medarex
(x) is unable to secure such license under terms that it deems in its discretion
to be commercially reasonable, or (y) determines that it may not prevail or does
not prevail in any action against such third party, Medarex’s obligation to
supply Antibody under this Agreement shall be suspended, and the parties shall
meet to discuss how to best proceed. If the parties are unable to reach
agreement on a course of action, Medarex shall have the right to terminate this
Agreement by written notice.
8. Representations And Warranties; Limitation of Liability
     8.1 Mutual Representations and Warranties. Each party hereby represents and
warrants to the other party as follows:
          (a) It is duly organized, validly existing and in good standing under
the laws of the state in which it is organized.
          (b) It has the power and authority and the legal right to enter into
the Agreement and to perform its obligations hereunder, and has taken all
necessary action on its part to authorize the execution and delivery of the
Agreement and the performance of its obligations hereunder.
          (c) The Agreement has been duly executed and delivered on its behalf,
and constitutes a legal, valid, binding obligation, enforceable against it in
accordance with its terms.
          (d) The execution and delivery of the Agreement and the performance of
its obligations hereunder (i) do not conflict with or violate any requirement of
applicable laws or regulations, and (ii) do not conflict with, or constitute a
material default or require any consent under, any of its agreements.
     8.2 Limitation of Liability.
          (a) EXCEPT FOR BREACHES OF SECTION 2.7 OR 10, AND EXCEPT FOR EACH
PARTY’S INDEMNIFICATION OBLIGATIONS PURSUANT TO SECTION 9, IN NO EVENT SHALL
EITHER PARTY BE LIABLE FOR ANY CONSEQUENTIAL, EXEMPLARY, SPECIAL, PUNITIVE,
INCIDENTAL            OR RELIANCE            DAMAGES, INCLUDING ANY LOST
PROFITS, ARISING FROM OR RELATING TO THIS AGREEMENT, WHETHER IN CONTRACT OR TORT
OR OTHERWISE, EVEN IF SUCH PARTY KNEW OR SHOULD HAVE KNOWN OF THE POSSIBILITY OF
SUCH DAMAGES.
          (b) EXCEPT FOR BREACHES OF SECTION 2.7 OR 10, AND EXCEPT FOR EACH
PARTY’S INDEMNIFICATION OBLIGATIONS PURSUANT TO SECTION 9, NEITHER PARTY’S TOTAL
CUMULATIVE LIABILITY ARISING FROM OR RELATED TO THIS AGREEMENT, WHETHER IN
CONTRACT OR TORT OR OTHERWISE, SHALL EXCEED THE AMOUNT PAID TO MEDAREX BY IDM
UNDER THIS AGREEMENT.

22



--------------------------------------------------------------------------------



 



          (c) THIS SECTION 8.2 SHALL BE GIVEN FULL EFFECT EVEN IN THE EVENT THAT
ANY OF THE WARRANTIES AND REMEDIES PROVIDED IN SECTION 5.1, 5.4 AND 8.1 ARE
DEEMED BY AN ARBITRATOR OR COURT OF COMPETENT JURISDICTION TO HAVE FAILED OF
THEIR ESSENTIAL PURPOSE.
          (d) THE PARTIES ACKNOWLEDGE THAT THE TERMS OF THIS SECTION 8.2 REFLECT
THE ALLOCATION OF RISK THAT HAS BEEN NEGOTIATED AND AGREED UPON BY THE PARTIES
AND THAT THE PARTIES WOULD NOT ENTER INTO THIS AGREEMENT WITHOUT THE LIMITATIONS
OF LIABILITY CONTAINED HEREIN.
9. Indemnification
     9.1 By Medarex. Medarex shall indemnify, defend and hold harmless IDM, its
Affiliates, and their respective directors, officers and employees (each an “IDM
Indemnitee”) from and against any and all liabilities, damages, losses, costs or
expenses (including attorneys’ and professional fees and other expenses of
litigation and/or arbitration) (“Liabilities”) resulting from a claim, suit or
proceeding made or brought by a third party against an IDM Indemnitee to the
extent that such Liabilities arise from (a) a breach of this Agreement by
Medarex, (b) the Process Development Program, or (c) the negligence or willful
misconduct of a Medarex Indemnitee.
     9.2 By IDM. Except to the extent that Medarex has an obligation to
indemnify IDM pursuant to Section 9.1 above, IDM shall indemnify, defend and
hold harmless Medarex, its Affiliates, and their respective directors, officers
and employees (each a “Medarex Indemnitee”) from and against any and all
Liabilities resulting from a claim, suit or proceeding made or brought by a
third party against a Medarex Indemnitee, arising from or occurring as a result
of (a) a breach of this Agreement by IDM, (b) the Product Development Program,
or (c) the negligence or willful misconduct of an IDM Indemnitee.
     9.3 Procedure. In the event that a party indemnified hereunder (an
“Indemnitee”) intends to claim indemnification under this Section 9, such
Indemnitee shall promptly notify the other party (the “Indemnitor”) in writing
of such alleged liability. The Indemnitor shall have the sole right to control
the defense and settlement thereof. The Indemnitees shall cooperate with the
Indemnitor and its legal representatives in the investigation of any action,
claim or liability covered by this Section 9. The Indemnitee shall not, except
at its own cost and risk, voluntarily make any payment or incur any expense with
respect to any claim or suit without the prior written consent of the
Indemnitor, which the Indemnitor shall not be required to give. The Indemnitor
shall not be required to provide indemnification with respect to a Liability the
defense of which is prejudiced by the failure to give notice by the Indemnitee
or the failure of the Indemnitee to cooperate with the Indemnitor or where the
Indemnitee settles or compromises a Liability without the written consent of the
Indemnitor.
10. Confidentiality; Publications; Publicity

23



--------------------------------------------------------------------------------



 



     10.1 Obligation. The party receiving Confidential Information (the
“Receiving Party”) from the other party (the “Disclosing Party”) shall maintain
in confidence such Confidential Information and shall not use, disclose or grant
use of such Confidential Information except as expressly authorized by this
Agreement. The Receiving Party may disclose Confidential Information, as
authorized hereunder, only to those employees or consultants of the Receiving
Party who need to know such Confidential Information for the purpose of
performing this Agreement, and who are bound by obligations of confidentiality
and non-use that are not less stringent than those contained in this Section 10.
The Receiving Party shall promptly notify the Disclosing Party upon discovery of
any unauthorized use or disclosure of the Confidential Information.
     10.2 Exclusions. The term “Confidential Information” shall not be deemed to
include information which the Receiving Party can demonstrate by competent
written proof: (i) is now, or hereafter becomes, through no act or failure to
act on the part of the Receiving Party, generally known or available; (ii) is
known by the Receiving Party at the time of receiving such information as
evidenced by its contemporaneous, written records; (iii) is hereafter furnished
to the Receiving Party by a third party, as a matter of right and without
restriction or disclosure, or (iv) is the subject of a written permission to
disclose provided by the Disclosing Party.
     10.3 Permitted Disclosures.
          (a) The obligations of confidentiality under this Section 10 shall not
apply to the extent that the Receiving Party is required to disclose information
in support of any regulatory filings, including Marketing Authorization Approval
applications, or by an order or regulation of a governmental agency, or in the
course of litigation, provided that in all cases the Receiving Party shall give
the other party prompt notice of the pending disclosure and shall seek an order
maintaining the confidentiality of the information.
          (b) Either party may file this Agreement as may be required pursuant
to applicable securities laws or regulations of the Securities and Exchange
Commission (“SEC”), the French Commission des Operations de Bourses or their
equivalents in other European countries, provided that the party filing this
Agreement shall first confer with the non-filing party regarding which of the
provisions of this Agreement the filing party will seek confidential treatment
from the SEC or its French equivalent and shall reasonably consider the
non-filing party’s comments relating thereto.
     10.4 Publications. The parties acknowledge that scientific lead-time is a
key element of the value of the research and development activities under the
Product Development Program and further agree that scientific publications must
be strictly monitored to prevent any adverse effect from premature publication
of results of the research or development activities hereunder. At least sixty
(60) days prior to submission of any material related to the Product Development
Program for publication or presentation, IDM shall provide to the Steering
Committee a draft of such material for its review and comment. The Steering
Committee shall provide any comments to IDM within sixty (60) days of receipt of
such materials. Failure to provide comments within sixty (60) days will be taken
as a tacit approval. No publication or presentation with respect to the research
or development activities hereunder shall be made unless and until the Steering
Committee’s comments on the proposed publication or presentation have been
addressed and

24



--------------------------------------------------------------------------------



 



changes have been agreed upon and any information determined by Medarex to be
its Confidential Information has been removed. If requested in writing by
Medarex, IDM shall withhold material from submission for publication or
presentation for an additional sixty (60) days to allow for the filing of a
patent application or the taking of such measures to establish and preserve
proprietary rights in the information in the material being submitted for
publication or presentation.
     10.5 Publicity. Prior to any public disclosure regarding this Agreement,
including press releases, the releasing party shall provide a copy of the
proposed release to the other party for comment prior to release; provided,
however, that either party shall have the right to make public disclosures if so
required by applicable laws or regulations of stock exchanges on which such
party’s shares are traded. Once any written statement is approved for disclosure
by both parties, either party may make subsequent public disclosures of the
contents of such statement without further approval of the other party.
11. Duration, Expiration And Termination
     11.1 Term. This Agreement shall be effective for a period of five (5) years
from the Effective Date, or if shorter, the term of the Product Development
Program, and may be extended upon the mutual, written agreement of IDM and
Medarex (the initial term and any extension thereof being collectively referred
to as the “Term” hereof).
     11.2 Termination. Either party may terminate this Agreement upon written
notice to the other party if the other party commits any material breach of this
Agreement which the breaching party fails to cure within thirty (30) days
following written notice from the nonbreaching party specifying such breach.
     11.3 Surviving Obligations. Termination or expiration of this Agreement
shall not (a) affect any other rights of either party which may have accrued up
to the date of such termination or expiration, or (b) relieve IDM of its
obligation to pay to Medarex sums due in respect of Antibody delivered prior to
termination or expiration of this Agreement. The provisions of Sections 1, 2.6,
4.2, 5.1, 7, 8, 9, 10, 11.3 and 12 shall survive the termination or expiration
of this Agreement. [To be revised once final]
12. General Terms
     12.1 Governing Law, Jurisdiction, Venue and Service.
          (a) This Agreement is made in accordance with and shall be governed
and construed under the laws of the State of New York, excluding (i) any choice
of law provisions that would require the application of laws of a different
jurisdiction and (ii) the United Nations Conventions on Contracts for the
International Sale of Goods, as amended.
          (b) Subject to Section 2.2(c)(ii), the parties hereby irrevocably and
unconditionally consent to the exclusive jurisdiction of the courts of the State
of New York and the United States District Court for the Southern District of
New York for any action, suit or

25



--------------------------------------------------------------------------------



 



proceeding (other than appeals therefrom) arising out of or relating to this
Agreement, and agree not to commence any action, suit or proceeding (other than
appeals therefrom) related thereto except in such courts.
          (c) The parties further hereby irrevocably and unconditionally waive
any objection to the laying of venue of any action, suit or proceeding (other
than appeals therefrom) arising out of or relating to this Agreement in the
courts of the State of New York or the United States District Court for the
Southern District of New York, and hereby further irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.
          (d) Each party hereto further agrees that service of any process,
summons, notice or document by registered mail to its address set forth below
shall be effective service of process for any action, suit or proceeding brought
against it under this Agreement in any such court.
     12.2 Notices. All notices, including notices of address change, required or
permitted to be given under this Agreement shall be in writing and deemed to
have been received (a) if hand delivered, on the day of personal delivery,
(b) if delivered by FedEx or other reputable international courier service, on
the day of attempted or successful delivery to the other party as confirmed by
the courier service, or (c) if sent by confirmed facsimile transmission, on the
day after such transmission, in each case addressed to the address set forth
below:

     
If to Medarex:
  Medarex, Inc.
 
  707 State Road #206
 
  Princeton, NJ 08540
 
  _U.S.A.
 
  Attn: President
 
  Fax No.: (609) 430-2850
 
   
With a copy to:
  Medarex, Inc.
 
  707 State Road #206
 
  Princeton, NJ 08540
 
  U.S.A.
 
  Attn: General Counsel
 
  Fax No.: (609) 430-2850
 
   
IftoIDM:
  IDMS.A.
 
  172 rue de Charonne
 
  75011 Paris, France
 
  Attn: President
 
  Fax No.:+33 1 40 09 04 25
 
   
With a copy to:
  IDM S.A,
 
  172 rue de Charonne
 
  75011 Paris, France
 
  Attn: Legal Counsel
 
  Fax No.:+33 1 40 09 04 25

26



--------------------------------------------------------------------------------



 



12.3 Nonassignability; Binding on Successors.
          (a) Without the prior written consent of the other party hereto,
neither party shall sell, transfer, assign, delegate, pledge or otherwise
dispose of, whether voluntarily, involuntarily, by operation of law or
otherwise, this Agreement or any of its rights or duties hereunder; provided,
however, that either party hereto may assign or transfer this Agreement or any
of its rights or obligations hereunder without the consent of the other party
(i) to any Affiliate of such party; or (ii) to any third party with which it
merges or consolidates, or to which it transfers all or substantially all of its
assets to which this Agreement relates if in any such event (1) the assigning
party (provided that it is not the surviving entity) remains jointly and
severally liable with the assignee, and (2) the assignee or surviving entity
assumes in writing all of the assigning party’s obligations under this
Agreement. Any purported assignment or transfer in violation of this Section
shall be void ab initio and of no force or effect.
          (b) Medarex shall have the right to subcontract with a third party to
manufacture the Antibody for IDM, provided that Medarex shall continue to be
liable for the performance of this Agreement as if such manufacture was
performed by Medarex.
     12.4 No Benefit to Third Parties. The representations, warranties,
covenants and agreements set forth in this Agreement are for the sole benefit of
the parties hereto and their permitted successors and assigns, and they shall
not be construed as conferring any rights on any other parties.
     12.5 Relationship of the Parties. It is expressly agreed that the parties
shall be independent contractors of one another and that the relationship
between the parties shall not constitute a partnership, joint venture or agency.
Neither party shall have the authority to make any statements, representations
or commitments of any kind, or to take any action, which shall be binding on the
other, without the prior written consent of the other to do so. All persons
employed by a party shall be employees of such party and not of the other party
and all costs and obligations incurred by reason of any such employment shall be
for the account and expense of such party.
     12.6 Force Majeure. Neither party shall be held liable or responsible to
the other party or be deemed to have defaulted under or breached this Agreement
for failure or delay in fulfilling or performing any term of this Agreement when
such failure or delay is caused by or results from events beyond the reasonable
control of the non-performing party, including fires, floods, embargoes,
shortages, epidemics, quarantines, war, acts of war (whether war be declared or
not), insurrections, riots, civil commotion, strikes, lockouts or other labor
disturbances, acts of God or acts, omissions or delays in acting by any
governmental authority. The non-performing party shall notify the other party of
such force majeure within ten (10) days after such occurrence by giving written
notice to the other party stating the nature of the event, its anticipated
duration, and any action being taken to avoid or minimize its effect. The
suspension of performance shall be of no greater scope and no longer duration
than is necessary and the non-performing party shall use commercially reasonable
efforts to remedy its inability to perform.

27



--------------------------------------------------------------------------------



 



     12.7 Compliance with Laws; Export Controls.
          (a) Subject to the provisions of Section 10, each party shall use
reasonable efforts to furnish to the other party any information reasonably
requested or required by that party during the term of this Agreement or any
extensions hereof to enable that party to comply with the requirements of any
federal, state and/or government agency in the United States or European Union.
          (b) IDM agrees that it shall take all actions necessary to ensure
compliance with all U.S. laws, regulations, orders or other restrictions on
exports and further shall not sell, license or re-export, directly, or
indirectly, products containing the Antibody to any person or entity for sale in
any country or territory, if, to the knowledge of IDM based upon reasonable
inquiry, such sale, would cause the parties to be in violation of any such laws
or regulations now or hereafter in effect. IDM agrees to secure from any
recipient of products containing the Antibody adequate manually signed written
assurances prior to shipment from the United States as are required by the U.S.
export regulations.
     12.8 Severability. If any provision of this Agreement is found by a court
of competent jurisdiction to be unenforceable, then such provision shall be
construed, to the extent feasible, so as to render the provision enforceable,
and if no feasible interpretation would save such provision, it shall be severed
from the remainder of this Agreement. The remainder of this Agreement shall
remain in full force and effect, unless the severed provision is essential and
material to the rights or benefits received by either party. In such event, the
parties shall negotiate, in good faith, and substitute a valid and enforceable
provision or agreement that most nearly implements the parties’ intent in
entering into this Agreement.
     12.9 Waiver. Any term or condition of this Agreement may be waived at any
time by the party that is entitled to the benefit thereof, but no such waiver
shall be effective unless set forth in a written instrument duly executed by or
on behalf of the party waiving such term or condition. The waiver by either
party hereto of any right hereunder or of the failure to perform or of a breach
by the other party shall not be deemed a waiver of any other right hereunder or
of any other breach or failure by said other party whether of a similar nature
or otherwise.
     12.10 Use of Name. No right, express or implied, is granted by this
Agreement to either party to use in any manner the name of the other or any
other trade name or trademark of the other in connection with the performance of
this Agreement.
     12.11 Construction.
          (a) This Agreement has been written and executed in the English
language. Any translation into any other language shall not be an official
version thereof, and in the event of any conflict in interpretation between the
English version and such translation, the English version shall control.
          (b) Except where the context otherwise requires, wherever used, the
singular shall include the plural, the plural the singular, the use of any
gender shall be applicable to all genders and the word “or” is used in the
inclusive sense (and/or). The term “including” as used

28



--------------------------------------------------------------------------------



 



herein shall mean including, without limiting the generality of any description
preceding such term.
          (c) The captions of this Agreement are for convenience of reference
only and in no way define, describe, extend or limit the scope or intent of this
Agreement or the intent of any provision contained in this Agreement.
          (d) Medarex and IDM have each consulted counsel of their choice
regarding this Agreement. The language of this Agreement shall be deemed to be
the language mutually chosen by the parties and no rule of strict construction
shall be applied against either party hereto.
     12.12 Entire Agreement; Amendments. This Agreement and the Exhibits
attached hereto and incorporated herewith, constitute the entire, final,
complete and exclusive agreement between the parties with respect to the
Antibody and the research and development program to be performed by Medarex and
to be funded by IDM pursuant to Section 3.3 of the Technology Access Agreement
and the letter agreement attached hereto as Exhibit D, and all previous
agreements or representations, written or oral, with respect thereto are
superseded hereby, merged and canceled and are null and void. This Agreement may
not be modified or amended except in a writing signed by a duly authorized
representative of each party.
     12.13 Counterparts. This Agreement may be executed in counterparts with the
same force and effect as if each of the signatories had executed the same
instrument.
[Rest of page intentionally left blank]

29



--------------------------------------------------------------------------------



 



In Witness Whereof, Medarex and IDM have executed this Agreement by
their respective duly authorized representatives as of the Effective Date.

                  Medarex, Inc.   IDM S.A.    
 
               
BY:
  /s/ Ronald A. Pepin   BY:   /s/ Bernard C. Brigonnet    
 
                Print Name: Ronald A. Pepin   Print Name: Bernard C. Brigonnet  
 
 
                Title: Senior Vice President   Title: Executive Vice President
and    
 
  Business Development       Chief Operating Officer    

30



--------------------------------------------------------------------------------



 



Exhibit A
Indications
[...***...]
Exh. A-l

         
 
  *   Confidential Treatment Requested
 
      under 17 C.F.R. §§200.80(b)(4) and
 
      240.24b-2(b)(1)

31



--------------------------------------------------------------------------------



 



Exhibit B
Antibody Specifications and Test Methods
[Exhibit begins on following page.]

32



--------------------------------------------------------------------------------



 



MEDAREX
[...***...]

             
[...***...]
  [...***...]   [...***...]    
[...***...]
  [...***...]   [...***...]    
[...***...]
  [...***...]   [...***...]    
[...***...]
  [...***...]   [...***...]    
[...***...]
  [...***...]   [...***...]    
[...***...]
  [...***...]   [...***...]    
[...***...]
  [...***...]   [...***...]    
[...***...]
  [...***...]   [...***...]    
[...***...]
  [...***...]   [...***...]    
[...***...]
  [...***...]   [...***...]    
[...***...]
  [...***...]   [...***...]    
[...***...]
  [...***...]   [...***...]    
[...***...]
  [...***...]   [...***...]    
[...***...]
  [...***...]   [...***...]    

         
 
  *   Confidential Treatment Requested
 
      under 17 C.F.R. §§200.80(b)(4) and
 
      240.24b-2(b)(1)

33



--------------------------------------------------------------------------------



 



Exhibit C
Milestones
Within thirty (30) days following the occurrence of the relevant events
specified below, with respect to each Product for which a milestone event
described below is achieved, IDM shall pay to Medarex the following amounts:

              Milestone Event   Milestone Payment   1.    
Upon approval of the first BLA, or equivalent in the United States
  [...***...]        
 
      2.    
Upon approval of the first MAA, or equivalent in the European Union
  [...***...]        
 
      3.    
Upon approval of the first MAA, or equivalent in Japan
  [...***...]

If a separate BLA/MAA is filed for each Product Component, the above milestone
events shall be deemed achieved upon the filing or approval of the BLA/MAA of
the second Product Component.
At IDM’s sole discretion, the milestone payments shall be paid in one of the
following methods: (1) in U.S. dollars by wire transfer in immediately available
funds to an account designated by Medarex; (2) if IDM is a private company on
the date the milestone payment obligation accrues (the “Payment Date”), in
shares of IDM common stock having a value equal to the last price at which IDM
issued shares to an institutional or venture capital investor prior to the
Payment Date; or (3) if IDM is a public company on the Payment Date, in shares
of IDM common stock having a fair market value equal to the average closing sale
price for the last ten (10) trading days prior to the Payment Date.

         
 
  *   Confidential Treatment Requested
 
      under 17 C.F.R. §§200.80(b)(4) and
 
      240.24b-2(b)(1)

34



--------------------------------------------------------------------------------



 



Exhibit D
Letter Agreement
[Exhibit begins on following page.]

35



--------------------------------------------------------------------------------



 



(MEDAREX LOGO) [a18902a1890203.gif]

707 Slate Road Princeton O854O-1437 609-430-2880 Fax: 609-430-2850

July 30,2001
Jean-Loup Romet-Lemonne
President and CEO
IDM
172 rue de Charonne
Paris France
Dear Jean-Loup,
Thanks far sending the research proposal and anticipates manufacturing
requirements. Here is what I propose : (1) We both expect            the
research work called for in Section 3.3 of the IDM-Medarex agreement will be
completed within two years of the date of the original contract, (2) this
research work has already commenced, based upon numerous joint research planning
meeting and conference calls, (3) the research work will consist of technology
transfer-relating to the licensed products, certain clinical expenses relating
to MDX-447 plus MAK in bladder cancer, and a scientific collaboration on
Dendritic Cell Targeting, generally as being discussed by our respective
research teams.
To date, research work and technology transfer described in (3) above will
include (a) [...***...].
If this letter accurately represents our mutual understanding, please
acknowledge by signing at the bottom and returning a copy to me.
With best wishes,
Sincerely yours,
MEDAREX, INC.
/s/ Donald L. Drakeman
By Donald L. Drakeman
vSA
/s/ [ILLEGIBLE]

         
 
  *   Confidential Treatment Requested
 
      under 17 C.F.R. §§200.80(b)(4) and
 
      240.24b-2(b)(1)

36



--------------------------------------------------------------------------------



 



An extra section break has been inserted above this paragraph. Do not delete
this section break if you plan to add text after the Table of
Contents/Authorities. Deleting this break will cause Table of
Contents/Authorities headers and footers to appear on any pages following the
Table of Contents/Authorities.

37